Citation Nr: 1538037	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-38 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral leg/foot condition, previously claimed as weak legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1941 to October 1941.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had pes planus prior to entrance into active service which was noted on a medical examination report at the time of entrance into active service.  

2.  There was no permanent increase in disability of the Veteran's pre-existing pes planus during active service.  


CONCLUSION OF LAW

The criteria for service connection or service aggravation for pes planus have not been met. 38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in December 2012.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished for the claim of service connection for bilateral pes planus, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, private treatment records, as well as records from the Social Security Administration.  Also, VA afforded the Veteran a relevant examination and opinion in January 2013.  That opinion described the Veteran's pes planus disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Service Connection

The Veteran claims that his bilateral pes planus had onset as a result of an injury sustained during his military service.  Specifically, he describes the injury as occurring as a result of him attempting to break out of a gas chamber during drills conducted during basic training.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that the Veteran's pes planus condition was noted on his entry examination for induction into service, and thus, the presumption of soundness does not apply.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Cases, like this one, in which the condition is noted on entrance into active service, are governed by the presumption of aggravation contained in 38 U.S.C. § 1153.  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  The regulations prescribe two different standards for weighing evidence that is offered to rebut the presumption of aggravation, depending on the timing of the service in question.  For wartime service and peacetime service after 1946, the regulations direct that the "clear and unmistakable evidence" standard is to be applied to evidence offered to rebut the presumption of aggravation. See 38 C.F.R. § 3.306(b) (2015).  However, for peacetime service before December 7, 1941, a different subsection of the regulation applies.  That subsection, 38 C.F.R. § 3.306(c), uses different language to describe the appropriate standard.  For such service, the regulation provides that: 

[t]he specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service.  Consideration will be given to the circumstances, conditions, and hardships of service.  

38 C.F.R. § 3.306(c) (2015).

Here, the Veteran's service is peacetime service that preceded December 7, 1941.  Thus, the 38 C.F.R. § 3.306(c) standard is applicable.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to succeed on his claim of service connection for pes planus, the Veteran must show that his preexisting pes planus disability underwent an increase in severity beyond its natural progression during his four months of active service in 1941.  

At the time of the Veteran's entry examination in June 1941, the examiner noted that the Veteran had pes planus, 3rd degree.  Subsequent service treatment notes from October 1941 document treatment for pes planus, 3rd degree.  An examination showed that the longitudinal arches were completely gone.  The report contained a diagnosis of pes planus, 3rd degree, severe symptomatic.  As a result of his pes planus, the Veteran was found to be incapacitated for military service because of pain and weakness in both feet on marching and standing, and he was medically discharged from service in October 1941.  

A post-service VA examination from April 1946 documents the Veteran receiving a diagnosis of weak foot, Grade IV.  Subsequent VA medical records from the same month show findings of flat foot and a diagnosis of fallen arches.  Next, VA treatment records from February 1950 show severe flat feet and a diagnosis of pes planus, 3rd degree, bilateral.  

VA afforded the Veteran an examination for pes planus in January 2013.  The examiner indicated a review of the Veteran's claims file and listed a thorough summary of the Veteran's in-service and post-service complaints.  Specifically, the examiner identified the Veteran's induction examination, which noted pes planus, and his subsequent treatment for pes planus in October 1941.  Noting further that pes planus preexisted service, the examiner opined that it was not caused by, a result of, or worsened beyond any natural progression due to military service.  The examiner explained that any worsening was more likely developmental.  

The Board finds that the January 2013 examination is the most probative evidence as to whether the Veteran's pes planus was permanently worsened beyond its natural progression during service.  Madden v. Gober, 125 F3d 1477, 1481 (Fed. Cir. 1997).  The opinion supported the diagnoses and assertions with detailed and adequate rationale, and as such, is afforded great probative value. The examiner gathered a detailed history from the Veteran and from his claims file, examined the evidence of record, and based his findings on the results of his review and gathered history.  Nieves-Rodriguez, 22 Vet. App. 295, 303 (2008). See also Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

Of record are other VA treatment records and private treatment records that document diagnoses of pes planus.  However, these records do not offer any evidence relevant to the issue of whether pes planus was aggravated during the active service.  

Additionally, the Board is aware of the Veteran's arguments regarding the aggravation of pes planus during his active service.  The Board notes that the Veteran's argument is lay evidence. In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnosis or nexus and whether such diagnosis or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

As mentioned above, the Veteran is competent to testify that there is pain in his feet.  However, he is not competent to comment on an underlying pathology for his pes planus, much less whether it worsened beyond its natural progression during a four month period in 1941.  Such a determination is medically complex and requires medical expertise, clinical testing, and training.  Therefore, the Veteran's statements regarding any aggravation of his pes planus is not competent medical evidence.

The evidence of record shows that the Veteran had pes planus prior to his entry into service.  However, there was no increase in the underlying severity of the preexisting pes planus.  The January 2013 VA medical opinion rejects with adequate rationale that the Veteran's pes planus increased in severity beyond the normal progression.  As such, the presumption of aggravation is not applicable. Accordingly, the Board finds that the claim of entitlement to service connection for pes planus must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.


REMAND

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant by providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the Veteran's appeal for his claim for service connection for a bilateral leg condition.

VA afforded the Veteran an examination for a bilateral leg condition in January 2013.  In the opinion portion of the report, the examiner discussed there being no medical records supporting a diagnosis and treatment of a chronic bilateral lower extremity or foot conditions related to a gas chamber incident.  The examiner continued by making no objective finding regarding the Veteran's claimed bilateral leg condition.  As rationale, the examiner cited to the lack of evidence to warrant or confirm a current diagnosis of an acute or chronic leg condition or its residuals.  The examiner also discussed the Veteran's non-service connected condition of peripheral arterial disease which resulted in toe amputation, seemingly attributing many of the Veteran's then current limitations on mobility to that disability.

Regrettably, this examination is inadequate for adjudication purposes.  Of record are private treatment records that document treatment and diagnoses for the Veteran's complaints of leg weakness.  These records range from 2004 to 2013.  A remand is necessary to obtain an addendum opinion that accounts for these diagnoses before reaching a conclusion regarding the Veteran's claim of service connection for a bilateral leg condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the same examiner who conducted the January 2013 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below. If the examiner is unavailable, the file should be referred to another similarly qualified medical professional. The examiner should state on the examination report that review of the claims folder/electronic record was accomplished.

(a)  The examiner should identify any and all leg disorders the Veteran has had at any time since he filed his claim in 2012.  The examiner is asked to discuss the various disabilities mentioned throughout the Veteran's private treatment notes of record between 2004 and 2013.  

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed leg disorder, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that a bilateral leg disability had onset as a result of leg trauma sustained during basic training in a gas chamber incident.  (See e.g. January 2006 Statement).

2.  Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


